 BROWN FOOD STORE, CASHWAY FOOD STORE, ETC.73of America, AFL-CIO, shall notify the Regional Director for theTwenty-third Region, in writing, whether or not it will refrain fromforcing or requiring Abbott Contractors, Inc., by means proscribed bySection 8(b) (4) (D), to assign the work in dispute to its membersrather than to employees of Abbott represented by Local Union 14,United Brotherhood of Carpenters and Joiners of America, AFL-CIO.MEMBER FANNING took no part in the consideration of the aboveDecision and Determination of Dispute.John Brown,Irvin L. Gossett and J.C.West,Jr., d/b/a BrownFood Store; Tootie Schnaubert d/b/a Cashway Food Store;Safeway Food Store, Inc.; Arnold Crabb d/b/a Thrifty WayFood Store; Food Jet, Inc.; and Lenn Jones,Agent of Multi-Employer Bargaining AssociationandRetail Clerks Inter-national Association,Local462.Cases Nos. 28-CA-626, 28-CA-697, 928-CA-6929-1, 28-CA-6929-92, 28-CA-630, and 28-CA-640.May 4, 1962DECISION AND ORDEROn August 23, 1960, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled consolidated proceeding,finding that the Respondents, with the exception of Food Jet, Inc., andthe individual Respondent, Lenn Jones, had engaged in and were en-gaging in certain unfair labor practices and recommending that theycease and desist therefrom and take certain affirmative action, as setforth in the Intermediate Report attached hereto.Thereafter, theRespondents, except for the two mentioned above, filed exceptions tothe Intermediate Report together with a supporting brief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner for the reasons stated below.Each of the Respondents operates one or more retail food stores inCarlsbad, New Mexico.They have been bargaining on a multiem-ployer association basis with the Union since 1957 and have had aseries of collective-bargaining contracts since that time.' In January1960, the Employer Association and the Union opened negotiationsfor a new contract, and by March 2 they had agreed on all terms exceptthe Union's proposal for retroactive wage increases and the effective1The relationship between the contracting parties has always been an amicable one, andtheir contracts have contained union-shop provisions.137 NLRB No. 6. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate for such increases.On March 2, the Union authorized a strike toimplement these demands and notified the Association of this decision.The Association thereupon advised theUnion thatthe employerswould considera strike againstany member of the group to be astrike against all.On March 16, the Unionstruck and picketed Food Jet, one of thefive Association members involved here.The other four employers,operating six stores,immediately locked out all of their employees,telling them that they wouldbe returned to work at the conclusionof the strike.Each Respondent thereafter individually attemptedto continue operating.Food Jet obtained replacements for its strik-ing employees.The otherfour employers functioned with the as-sistance of supervisory personnel,relatives of management,and newemployees hired on a temporary basis.2 Thus, none of the Respondentswho locked out its employees in fact closed down during the periodof the lockout.During thisperiod the parties continued their negotiations, and onApril 22 theyreached a final agreement.Accordingly,the strike andlockouts were terminated and the employers immediately recalled alltheir employees.Throughout the strike and lockout the Respondentscontinued in effect all employee benefits in behalf of their regularemployees.The Trial Examiner found that the initial lockout by the nonstruckemployers was a permissible defensive measure to protect the solidarityof the multiemployer unit under the rule ofBuffalo Linen SupplyCompany.'However, he reasoned that the additional action of thoseemployers in continuing to operate their businesses during the lockouthad upset the delicate balancing of interests struck in theBuffalo Linencase and hence was not privileged under that decision.He thereforeconcludedthat by continuingto operateduring theperiod of the lock-out, the nonstruck employers discriminated in regard to the hire andtenure of employment of their locked-out employees to discouragemembership in the Union in violation of Section 8 (a) (3) and (1) ofthe Act and that the lockout was thereby rendered unlawful.Weagree with the Trial Examiner's conclusion that the nonstruck em-ployers violatedthe Act bylocking out their employees in the circum-stances involved here.TheBuffaloLinencase involved a whipsaw situation where non-struck members of a multiemployer association unit temporarily shutdown operations when a union struck an employer member of theassociation to implement bargaining demands in the multiemployer2Each of these employers hired temporary replacements who were told at the time ofhiring that their employment was only for the duration of the strikeSeveral of thechain stores also brought in supervisors and clerks from other stores in outlying areas3D'.L R B v. Truckdrivers Local 449, International Brotherhood of Teamsters, etc(Buffalo Linen Supply Company),353 U S. 87, affg. 109 NLRB 447. BROWN FOOD STORE, CASHWAY FOOD STORE, ETC.75unit.Departing from a long line of its own precedents, the Boardthere held in effect that the resulting lockout was a legitimate defensivemeans of protecting the integrity of the multiemployer bargainingunit against the disintegration threatened by the whipsaw strike.TheSupreme Court, in affirming the Board's decision, observed that the"ultimate problem is the balancing of the conflicting legitimate inter-ests [of employees and employers]" and that the "difficult and delicateresponsibility" for striking that balance was committed primarily tothe Board.While the present case has its similarity to theBuffalo Linensitua-tion, there is a critical difference between the two cases.The under-lying rationale ofBuffalo Linenwas that a shutdown was deemedappropriate to preserve the established unit, and that the lockoutincidental to such shutdown was not unlawful. In the instant case,however, there was no shutdown to protect a bargaining unit, forRespondents continued to operate by hiring replacements after lock-ing out their employees.Therefore, whatever defensive validity theremay be for shutting down in the whipsaw context, such considerationis inapposite where, as here, the employers do not shut down.Alockout, needless to say, is a drastic form of discrimination and itsuse in the present case far exceeds the justification for the otherwisediscriminatory measure endorsedin Buffalo Linen.That the non-struck Respondents, in replacing their employees, may have acted inself-interest rather than specifically to discourage union membership,or the Union's strike at Food Jet, does not negate their unlawful in-tent.The Supreme Court in its recentLocal 357'opinion thus tookthe occasion to reiterate its holding inRadio Officers 5that "[s]omeconduct may by its very nature contain the implications of the requiredintent [where] the natural forseeable consequences of [the] ac-tions . . . warrant the inference." Cf.Gaynor News Company, Inc.v.N.L.R.B.,347 U.S. 17, 37;Republic Aviation Corporation v.N.L.R.B.,324 U.S. 793, 795.We conclude, in balancing the conflicting interests of the employeesand the Respondents under the particular circumstances of this case,that the nonstruck Respondents were not justified in replacing theiremployees because of a strike called by the Union against RespondentFood Jet. Locking out employees in order to replace them with otherworkers may hardly be viewed as equivalent to the defensive actionof a shutdown to preserve the solidarity of the Association unit.Onthe contrary, since the Respondents were continuing to operate andsince no reason appears why they could not have continued to operatewith their own employees during the strike, this constitutes a tem-ItLocal 357, International Brotherhood of Teamsters,etcvN L R B,365 U.S 667,675-676.6 Radio Officers' Union of the Commercial Telegraphers Union, AFL(A H. Bull Steam-ship Company)v.N.LR.B.,347 U.S. 17, 45. 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDporary replacement of employees solely because they were engagingin protected concerted activity, i.e., striking against Food Jet.With all respect, we think our dissenting brethren, in equating FoodJet's right to replace strikers with the asserted right of Respondentsto operate with replacements during the lockout, are overlooking asignificant difference in the respective positions of Food Jet andRespondents, and are also overlooking the basic considerations whichgive rise to the right to lockout. It must be remembered that thestatutory protection accorded to strikers is diminished under theMackaycase,' to the extent that an employer is free to replace eco-nomic strikers, and that the reason for this impairment or diminutionof the protection is the need to accommodate the employer's legiti-mate conflicting interest in maintaining production.As applied tothis case, Food Jet is free to operate with replacements, because onlyby hiring such replacements can it operate at all; its regular employeesare unwilling to work at its terms.But the other members of theemployer unit are not required to resort to replacements; their regularemployees are willing to work at the employers' terms.It is, of course, true that underBuffalo Linen,Respondents are notrequired to operate and await a whipsawing strike.That case, likeMackay,permits an abridgement or diminution of the statutory pro-tection, and holds that where a union strikes one member of a bar-gaining unit as part of a whipsawing operation, the other members forthe purpose of protecting the bargaining unitmaylawfully shut downand lock out the employees. The purpose of this exception to the ruleagainst lockouts for union activity is to prevent unfair advantagebeing taken of the members of an employer unit. If the union couldsuccessfully strike one at a time, the other members of the employerunit would in ordinary circumstances continue operating to the severeeconomic damage of the struck member, and each in turn could bedriven to the wall in the "whipsaw." For this reason, if one memberis shut down by a strike, the others may also shut down, but they arenotrequiredto do so. If the struck member operates through replace-ments, no economic necessity exists for the other members shuttingdown. If in those circumstances they resort to a lockout and hirereplacements, it may be reasonably inferred that they do so not toprotect the integrity of the employer unit, but for the purpose of in-hibiting a lawful strike. In short, the lockout in these circumstancesceases to be "defensive" and becomes "retaliatory."Buffalo LinenSupply Company; et al., 109NLRB 447, 448, quoted at 353 U.S. 87, 91.We find, therefore, that the Respondents, other than Food Jet, in-terfered with, restrained, and coerced employees in the exercise oftheir right to bargain collectively and to strike in furtherance ofeconomic demands, and violated Section 8(a) (1) of the Act by re-6N.L R B v. MackayRadio &TelegraphCo, 304 U.S. 333. BROWN FOOD STORE, CASHWAY FOOD STORE, ETC.77placing them while they were still willing to work and were not onstrike.We also find that such conduct constituted unlawful discrim-ination within the meaning of Section 8(a) (3) of the Act, in dis-couraging employees from supporting the Union and from engagingin concerted activities for mutual aid and protection 7ORDERThe Board adopts the Recommendations of the Trial Examinerwith the modification that provision 2(d) read : "Notify RegionalDirector for the Twenty-eighth Region, in writing, within 10 daysfrom the date of this Order, what steps the Respondents have takento comply herewith." 8MEMBERS RODGERS and FANNING, dissenting :The majority acknowledges that members of an employer associa-tion, faced with the threat of successive whipsaw strikes, may lockout their employees in accordance with the Supreme Court's explicitholding inBuffalo Linen, supra,but finds they may not thereafterattempt to operate with temporary replacements, even though nounlawful motivation is alleged or shown.We believe this decision isillogical and not warranted by either the statute or the realities ofmultiemployer bargaining.As a matter of statutory interpretation, we do not believe the secur-ing of temporary replacements in this situation can be held to haveunlawfully discouraged union membership.Granting that the em-ployers' initial lockout was permissible, as the Supreme Court hasheld, it seems clear that temporarily replacing the employees for theduration of the strike did not further affect their employment statusor union adherence, particularly since the employees in this case wereexpressly told by Respondents they would have their jobs at the endof the strike.'The discrimination, if any, took place at the point ofthe initial lockout, and the Supreme Court has held this to be priv-ileged in the "whipsaw" situation.How can the performance of anondiscriminatory act make unlawful something which was thereto-fore privileged? 107 SeeUtah Plumbing Contractors Associationv.NLRB.,294 F. 2d 165(CA. 10) ,Quaker State Oil Refining Corporationv.NL.R.B,270 F 2d 40(C.A. 3), cert denied361 U S. 917.Compare.Betts Cadillac, Olds,Inc,96 NLRB 268 ;International ShoeCompany,93 NLRB 907;Duluth Bottling Association,etal,48 NLRB 1335."In the notices attached to the Inteimediate Report as Appendixes, the words "A Deci-sion and Order" are hereby substituted for the words "The Recommendations of a TrialExaminer"In the event that this Order is enforced by a decree of a United States CourtofAppeals, the words "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order"shall be substituted for the words"Pursuant to a Decision andOrder."9All employees were retained during the lockout on company records as employees, andcontinued to receive vacation,insurance,and other company benefitsAll were returnedto their jobs,and the replacements discharged,at the end of the strike and lockout10 Our colleagues in the majority imply that we have viewed the lockout here, accom-panied by temporary replacement of the locked-out employees, as "equivalent" to the 78DECISIONSOF NATIONAL LABOR RELATIONS BOARDMoreover, the majority appears to overlook the rationale behindthe Supreme Court'sBuffalo Linendecision.It was therein statedthat "the preservation of the integrity of the multiemployer bargain-ing unit" was sufficient justification for a lockout in the "whipsaw"situation.Thus, members of an association could require that all em-ployers be struck, if any; partial-unit strikes were subject to beingmade full-unit strikes by the employer's lockout action.Granting this,itwould seem to follow that temporary replacement of the employeesin strike status was well within the employers' rights underMackay."Unlike other possible forms of employer action,12 temporary replace-ment is less, not more, than the right of permanent replacementgrantedin Mackay.The inequity of the majority's holding becomes evident when con-trasted with its holding as to Food Jet, the first employer struck.Food Jet attempted to obtain replacements and is found not to haveviolated the Act; the other four employers did the same thing, but arefound to have acted unlawfully.We can see no justification for thustreating the members of the Association differently; in our view, itis not consistent with the Supreme Court's concept of preserving theintegrity of the associationwide unit, and unfairly handicaps thoseemployers subject to the threatened whipsaw tactics.They musteither wait to be picked off one at a time by the "whipsawing" union,or close down completely and cease operating, contrary to their rightsunderMackay.It is misleading to say, as the majority does, that regular employeesof the nonstruck members are "willing to work at the employers'terms."These employees are willing only to receive wages whiletheir brethren in the rest of the associationwide unit are exertingwhipsaw pressure on one employer to gain benefits that will ultimatelyaccrue to all employees in the associationwide unit, including thosehere locked out.The choice the majority is giving the nonstruck em-ployers-to ignore the "whipsaw" or close down completely-renders"defensive"action of a complete shutdownOn the contrary,we have not made such acharacterization one way or the other,because we do not think the question of"equiva-lence" is relevantThe portion of the statute here involved speaks ofdiscrimination'to find a violation of Section S(a) (3), some form ofdiscriminationmust be foundTheonly conceivable discriminatory action in the present case,the associationwide lockout,has been found privileged by the Supreme CourtTo "infer" unlawful discrimination,as does the majority,from the performance of the further act of temporary replacement,which does not in itself discriminate against employees,causes us to suspect that themajority's real quarrel is with the Supreme Court's holding inBuffalo Linenthat thediscrimination inherent in the original lockout was privilegedIn our view,the Supreme Court's decision inRadio Officers', supra,isnot applicablewhere there is discrimination,intent may be inferred,as inRadio Officers',but here thereisno discrimination,other than that found privileged by the Supreme Court11N L R B. v Mackay Radio d TelegraphCo, 304 US. 333, where it was held that anyemployer could lawfully hire permanent replacements during an economic strike in orderto continue his business12 See, e.g,Erie Resistor Corporation,132 NLRB 621,where the employer unlawfullygranted superseniority to returning strikers and strike replacements. BROWN FOOD STORE, CASHWAY FOOD STORE, ETC.79largely illusory the right of lockout given them by the Supreme Courtin Buffalo Linen.We would reverse the Trial Examiner and dismiss the complaint.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis matter was tried before Wallace E. Royster, the duly designated Trial Exam-iner, in Carlsbad, New Mexico, on June 21 and 22, 1960, upon the complaint of theGeneral Counsel, based upon charges duly filed by Retail Clerks International Asso-ciation, Local 462, herein called the Union, alleging that John Brown, Irvin L. Gos-sett and J. C. West, Jr., d/b/a Brown Food Store, herein called Respondent Brown;Tootie Schnaubert d/b/a Cashway Food Store, herein called Respondent Cash-way; Safeway Food Store, Inc., herein called Respondent Safeway, Arnold Crabbd/b/a ThriftyWay Food Store, herein called Respondent Thrifty; Food Jet,Inc., herein called Respondent Food Jet; and Lenn Jones, agent of Multi-EmployerBargaining Association, herein called Respondent Jones, jointly and severally hadengaged in and are engaging in unfair labor practices affecting commerce within themeaning of Section 8(a)(1), (3), and (5) of the National Labor Relations Act, asamended, 61 Stat. 136, herein called the Act.In essence, complaint is made that the Respondents locked out the employees listedin Appendix A attached hereto on March 16, 1960, and thereafter failed promptly toreinstate certain of them. It is further alleged as explicated at the hearing that Re-spondent Cashway by granting merit increases to employees failed in its obligationto bargain with the Union.Briefs have been received from counsel.Upon the entire record in the case, andfrom my observations of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTSEach of the Respondents operates a retail food market or markets in Carlsbad,New Mexico, and each, during the 12-month period preceding the issuance of thecomplaint, did a gross business in excess of $500,000.Each, during the period men-tioned, received shipments from points outside the State of New Mexico in amountsexceeding $50,000. I find that the business of each Respondent is in and affectscommerce within the meaning of Section 2(6) and (7) of the Act.H. THE ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees of eachRespondent and for a substantial period of time prior to the events about to berelated was and now is the exclusive bargaining representative of all employees otherthan meat department employees of the Respondents in a single unit encompassing allsuch employees.III.THE UNFAIR LABOR PRACTICESAfter the expiration of a bargaining agreement running between the Union andthe Respondents, negotiations looking toward a new contract began in January 1960.Respondent Jones was the authorized spokesman for all Respondents.On March 2the Union advised the Respondents that a strike vote had been taken and a strikeauthorized.The Respondents told the Union on this occasion that they would con-sider a strike against any of them to be a strike against all.'On the morning ofMarch 16 the Union established pickets at the entrances to Respondent Food Jetcarrying signs reading, "On Strike, Local 462 Retail Clerks."None of the employ-ees of Food Jet in the bargaining unit reported for work. In consequence the em-ployees in the bargaining unit represented by the Union at all of the Respond-entswere locked out and remained so until the strike was settled on April 22.Assertedly, because of a belief that three assistant managers,Walter Titus, TonyLawson, and Milton Moore were supervisory employees without the coverage of thebargaining unit, Respondent Thrifty Way permitted them to work through March 17.iUpon agreement of counsel, page 107 of the transcript is corrected by inserting follow-ing the word "that" on line 17 the following, "they would consider a strike against anyof them to be a strikeagainst allof them." 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon advice that these three were considered to be in the unit they were then lockedout and not again permitted to work until the end of the strike.The evidence is convincing and not seriously controverted that the Respondentswere determined to combat the attempt of the Union "to pick them off one at atime" by regarding the strike against Food Jet as a strike against all. It is assertedthat the Respondents were thus taking defensive action to preserve their bargainingposition and that their conduct under the holdingin Buffalo Linen 2is not unlawful.In the cited case, the Board held that a strike against one of the employers in amultiemployer unit was an exertion of economic pressure "to atomize the employersolidarity which is the fundamental aim of the multi-employer bargaining relation-ship."Thus, the Board reasoned, the action of the nonstruck employers in shuttingtheir plants was "defensive and privileged in nature rather than retaliatory and un-lawful."Approving the Board's holding, the Supreme Court said, "in the circum-stances of this case the Board correctly balanced the conflicting interests in decidingthat a temporary lockout to preserve the multi-employer bargaining basis from thedisintegration threatened by the Union's strike action was lawful."Explication of the status of the locked-out employees is to be found neither in thedecision of the Board nor in the opinion of the Supreme Court. They appear to haveremained employees for emphasis is placed upon the fact that the shutdowns occa-sioning the lockouts were temporary.All employees were returned to their jobs.Although no such finding is made by the Board or the court the rationale of thedecision seems to rest in part upon the assumption that when the employees of oneemployer struck, the employees of the other employers in the unit also become strikersand that the lockout did no more than recognize this to be a fact.Coming back to the case at hand, each of the Respondents attempted to lessen theeconomic effect of the lockout by operating its market.3Respondent Food Jet, beingfaced with an economic strike, was wholly free to hire replacements on any basis itfound expedient.The other Respondents hired employees on a temporary basis,transferred personnel from other operations, and used kin of managers or supervisorsin order to keep their businesses open.The General Counsel contends thatBuffaloLinenpermits nothing beyond a shutdown following a lockout; that an attempt byan employer to operate in such circumstances is unlawful.An obvious, but notnecessarily dispositive, answer to this contention is that if the employers have a rightto lock out they should not be forced to accept a penalty of lost custom for exercisingit.But the law is settled that a struck employer (and here I am treating the locked-out employees as strikers) may not replace a striker, even temporarily, if the strikerisoffering unconditionally to return to work.Here the locked-out employees hadpresented themselves to their employers ready to work and had been turned awayHaving refused the offer of these employees to work, may the employers give thework, even temporarily, to others?InBuffalo Linenthe Supreme Court saw the problem of the defensive lockout asone involving "the balancing of the conflicting legitimate interests" of the employersin preserving their bargaining association and of the employees in exercising theirright to strike.The Court thus has equated a "legitimate" interest with a protectedone.That the Court intended this holding as a generalization is to be doubted. Itseemsunlikely that an employer in preservation of his "legitimate" interest in main-taininga wage scale could lawfully lock out his employees even upon a well-foundedbelief that they would strike at a time unpropitious to the employer to obtain more.It is clear that a lockout to counteract the exertion of economic pressure by aunion designed to "atomize" employer solidarity is lawful if it serves to bring abouta balance of "conflicting interests."The lockout here, I am convinced and find,satisfies that criterion.But a lockout is still a discrimination affecting tenure of em-ployment and necessarily discourages membership in a labor organization.Thepurpose of a labor organization, in part at least, is to strengthen the bargaining posi-tion of employees by presenting a united front to an employer backed by the rightto strike.If strike action cannot be taken within an area and at a time consideredmost favorable to the interest of the employees the value of the labor organizationisdiminished and the attraction of membership lessened.But such discriminationis not unlawful,Buffalo Linenholds, if it does no more than bring about a balanceof "conflicting interests."Applying the rationale ofBuffalo Linento the facts of this case, the lockout bythe Respondents other than Food Jet brought about such a balance and was not un-lawful.But the Respondents continued their operations as the employers com-2 Buffalo Linen Supply Company, et al,109 NLRB 447, enfd 353 US 873 Safeway closed one of its Carlsbad markets and operated the other dining the lock-out period BROWN FOOD STORE,CASHWAYFOOD STORE,ETC.81plained of inBuffalo Linendid not.The strike against Food Jet was designed todeprive Food Jet of ,trade and to force Food Jet and the other Respondents to acceptthe bargaining demands of the Union.The countering lockout deprived the locked-out employees of earnings and lessened their ability to hold out for the terms desiredby the Union.Thus the "balance" envisioned by the Supreme Court in the citedcase was struck.Was it disturbed by the action of the Respondents in continuingto operate? I think clearly that it was.By keeping their business establishmentsopen, the Respondents were enabled to make earnings or at least to minimize lossesand thus were better positioned to withstand the strike that the Union had begunand more firmly to adhere to the bargaining position that they had taken.As thebalance spoken of inBuffalo Linenwas lost by the added weight thrown into thepan by the Respondents, thus was lost, I find, their immunity from the Act's prohibi-tions against discrimination.Because the Respondents, other than Food Jet, con-tinued to operate during the period of the lockout, I find that they discriminated inregard to the hire and tenure of employment of their locked-out employees to dis-courage membership in the Union and that the Respondent Employers, other thanFood Jet, thus violated Section 8 (a) (1) and (3) of the Act.In accordance with past practice, Respondent Cashway, in February 1960, gavetwo of its employees merit increases.Cashway had routinely taken such action inrespect to its employees on a number of occasions over the years and had never beenrequested to bargain with the Union about it.The complaint alleges that theRespondents thus refused to bargain with the Union.Merit increases are a subjectformandatory bargaining and the cases so holding are numerous.All that havecome to my attention, however, involve a request for bargaining on the part of aunion and a denial that such matters are within the scope of bargaining on the part ofthe employer.Here, Cashway was following a practice of years' standing withoutnotice that objection on the part of the Union existed. I do not understand thatCashway has ever refused to bargain about merit increases. I find that no violationof the Act is presented in the circumstances.Because of my disposition of the central question raised by the complaint there isno need to consider whether any Respondent was remiss in returning the locked-outemployees to work after the strike settlement.All Respondents 4 other than FoodJet will be required to make the locked-out employees whole for loss of earningsfor the period each employee was thus prevented from working.I find that Food Jet has not violated the Act in any particular.As a struckemployer it was of course free to continue operations as best it could. I do not findevidence to establish that Food Jet combined with the other Respondents to continueoperations after locking out employees and thus perhaps to have participated in thecommission of the unfair labor practice found above. It seems probable that in thenature of things the agreement among the Respondents did not go beyond an under-taking to lock out in the event one of them was struck.There is no evidence ofcooperation among them in manning the stores where the lockouts took place.Iwill recommend the dismissal of the complaint as to Food Jet.The only unfair labor practice found is that connected with continued operationswhile employees were locked out.Respondent Jones participated in this, I find, onlyas an employee of Respondent Safeway. I find no unfair labor practice to have beencommitted by Respondent Jones as an individual and will recommend the dismissalof the complaint as to him.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with their operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found that the Respondents other than Food Jet and Jones have engagedin unfair labor practices,itwill be recommended that they cease and desist there-from and take certain affirmative action designed to effectuate the policies of theAct.Having found that certain Respondents have discriminatorily locked out em-ployees, it will be recommended that each such Respondent make its employees4This includes Respondent Safeway only in respect to its store i#62I find no viola-tion in connection with its other Carlsbad market, #43, which did not operate duringthe lockout period.649856-63-vol 13 7-7 82DECISIONSOF NATIONAL LABOR RELATIONS BOARDwho were the subject of this discrimination whole for any loss of earnings sufferedduring the period of the lockout by a payment to each of a sum of money equal to thatwhich each would have earned for the period that the market, in which he wasprevented from working, operated on and after March 16, 1960, to the date when hewas brought back to work.Loss of pay shall be computed on a quarterly basis inthemanner set forth in F.W.Woolworth Conipany,5with a deduction for netearnings during that period.As all of the locked-out employees have been rein-stated to their jobs and as there is no allegation that any employee was discriminatorilygiven a different job upon his return,no requirement of reinstatement will bemade.6Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Unionisa labor organization within the meaning of Section 2(5) of theAct.2.By locking out employees the Respondents other thanFoodJet and Jones havediscouraged membership in the Union and have engaged in and are engaging inunfair labor practices within the meaning of Section 8(a) (3) of the Act.3.By the lockout the Respondents other thanFoodJet and Jones have interferedwith, restrained,and coerced employees in the exercise of rights guaranteed in Sec-tion7 of the Actand have thereby engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.5.The evidencedoes not establish any violation of theAct inrespect to Food Jetor Jones.RECOMMENDATIONSUponthe basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case,I recommendthatJohn Brown,IrvinL. Gossett and J.C. West, Jr., d/b/a Brown Food Store; Tootie Schnaubert d/b/a Cashway Food Store;Safeway Food Store, Inc.; and ArnoldCrabb d/b/a ThriftyWay Food Store, all ofCarlsbad,New Mexico, the officers,agents, successors,and assigns of each,shall:1.Cease and desist from:(a)Discouraging membership in the Union by locking out their employees toimprove their bargaining position while continuing to operate their establishments.(b) In any like or similar manner interfering with,restraining,or coercing theiremployees in the exercise of the right to self-organization,to form,join, or assistRetailClerksInternational Association,Local 462, or any other labor organization,to bargain collectively through representatives of their own choosing,and to engagein other concerted activity for the purpose of collective bargaining or other mutual aidor protection,or to refrain from any or all such activities,except to the extentthat suchrightmay be affected by an agreement requiring membership in a labororganization as a condition of employment,as authorized in Section 8(a)(3) of theAct.2.Takethe following affirmative action which I find will effectuate the policiesof the Act:(a)Each Respondent shall make whole its employees who were prevented fromworking for it for the period of operations during the lockout in the manner setforth in the section of the report entitled"The Remedy."(b) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records,social security payment records, time-cards, personnel records and reports, and all other such data convenient for acalculation of the amount of backpay due under the terms of this recommendation.(c)Each said Respondent shall post at its establishment in Carlsbad,New Mexico,copies of the appropriate notice attached hereto marked"Appendix."Copies of saidnotice,to be furnished by the Regional Director for the Sixteenth Region,shall,after being duly signed by authorized representatives,be posted immediately uponreceipt thereof,and be maintained for 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that said notices are not altered, defaced,or covered by any other materials.6 90 NLRB 289O Evidence was taken showing that two employees were returned to jobs somewhat dif-ferent from those held before the lockout but this was in support of the General Counsel'stheory of a discriminatory lockout only BROWN FOOD STORE, CASHWAY FOOD STORE, ETC.83(d) Each shall notify the Regional Director for the Sixteenth Region, in writing,within 20 days from the date of this Intermediate Report and Recommended Order,what steps it has taken in compliance.It is further recommended that unless on or before 20 days from the date of re-ceipt of this Intermediate Report and Recommended Order each of the Respondentsnotifies the said Regional Director in writing that it will comply with the foregoingrecommendations,theNational Labor Relations Board issue an order requiringsuch Respondent to take that action.APPENDIX ABrown Food Store:Juanita BlanchardJerry BrooksLupe BiscaineBerniceTurnbowFood Jet:Manuel BiscainoN. G. DeandaMargerite BridgesMarjorie HoytJoe BrionesRay StarmentLarry BrodieCashway Food Store:Bobby BarrsBeverly FletcherJanieMillerCharles BlackburnJulian FletcherWayne MadrallJ.H. CarbellCharles HealerO.J.SmithDwayne ComptonBobby JohnsonWeldon StaffordJo Nell CoxAlfredo LiraDorothy TitusCharles DavisJesus LiraGary WatkinsThriftyWay Food Store:Addie BlackTerrellMcBeeEddie RazoBelle CoalsonMilitonMooreHerschel] SkaggsRobert CummingsVonda NarramoreWalter TitusWayne DavisRoy NavarretteJoe VasquezAllene EgglestonJohn PirtleMike WileyThomas LawsonDoug PryorSafeway Food Store, Inc.:Store#62:Store #43:Ronald BartholomewLeo BlackburnRay BradshawReuben CarrascoHarold G.CannonVirgieHartleyKenneth ChapmanTom HernandezJuanita DurhamJohn JuliannaGrady EngerTony MattaVance GarnerWanda McClaryRobert HamblinTimo NavarretteJohnny KimberlingCarl SmithRaymond MetholaJim WilsonMary PayteDale PedenGlen PikeLorene SandersAllan ShahanDavid TuttleAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL make whole the employees locked out during the period on andafterMarch 16, 1960, and until they were reinstated for any loss of pay suf-fered at a time when this market was open for business.The employees tobe made whole are:Juanita Blanchard, Lupe Biscaine,Jerry Brooks, andBernice Turnbow.WE WILL NOT by means of unlawful lockout or in any like or similar mannerinterfere with, restrain,or coerce our employees in the exercise of their rightto self-organization,to form labor organizations,to join or assist Retail ClerksInternational Association,Local 462,or any other labor organization,to bargain 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollectively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized in Section8(a)(3) of the Act.JOHN BROWN, IRVIN L. GossETT AND J. C.WEST,JR.,D/B/A BROWN FOOD STORE,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, I hereby notify my employees that:IWILL make whole the employees locked out during the period on andafterMarch 16, 1960, and until they were reinstated for any loss of pay sufferedat a time when this market was open for business.The employees to bemade whole are: Bobby Barrs, Charles Blackburn, J. H. Carbell, DwayneCompton, Jo Nell Cox, Charles Davis, Beverly Fletcher, Julian Fletcher,Charles Healer, Bobby Johnson, Alfredo Lira, Jesus Lira, Janie Miller, WayneMadrall, 0. J. Smith, Weldon Stafford, Dorothy Titus, and Gary Watkins.IWILL NOT by means of unlawful lockout or in any like or similar mannerinterfere with, restrain, or coerce my employees in the exercise of their right toself-organization, to form labor organizations, to join or assist Retail ClerksInternational Association, Local 462, or any other labor organization, to bar-gain collectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized in Section8(a)(3) of the Act.TOOTIE SCHNAUBERT D/B/A CASHWAY FOOD STORES,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not bealtered,defaced, or covered by any othermaterial.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL make whole the employees locked out during the period on andafterMarch 16, 1960, and until they were reinstated for any loss of pay sufferedat a time when this market was open for business.The employees to be madewhole are: Ronald Bartholomew, Ray Bradshaw, Harold G. Cannon, KennethChapman, Juanita Durham, Grady Enger, Vance Garner, Robert Hamblin,Johnny Kimberling, Raymond Methola, Mary Payte, Dale Peden, Glen Pike,Lorene Sanders, Allan Shahan, and David Tuttle.WE WILL NOT by means of unlawful lockout or in any like or similar mannerinterfere with, restrain, or coerce our employees in the exercise of their rightto self-organization, to form labor organizations, to join or assist Retail ClerksInternational Association, Local 462, or any other labor organization, to bar-gain collectively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities, except to the AERONAUTICAL AND INSTRUMENT DIVISION, ETC.85extent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized in Section8(a)(3) of the Act.SAFEWAY FOOD STORE, INC., STORE #62,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, I hereby notify my employees that:IWILL make whole the employees locked out during the period on and afterMarch 16, 1960, and until they were reinstated for any loss of pay suffered ata time when this market was open for business.The employees to be madewhole are: Addie Black, Belle Coalson, Robert Cummings, Wayne Davis, AlleneEggleston, Thomas Lawson, Terrell McBee, Milton Moore, Vonda Narramore,Roy Navarrette, John Pirtle, Doug Pryor, Eddie Razo, Herschell Skaggs, WalterTitus, Joe Vasquez, and Mike Wiley.IWILL NOT by means of unlawful lockout or in any like or similar mannerinterfere with, restrain, or coerce my employees in the exercise of their rightto self-organization, to form labor organizations, to join or assist Retail ClerksInternational Association, Local 462, or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or other mutualaid or protection or to refrain from any or all such activities, except to theextent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized in Section8 (a) (3) of the Act.ARNOLD CRABB D/B/A THRIFTY WAY FOOD STORE,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other materialAeronautical and Instrument Division,Robertshaw-Fulton Con-trols CompanyandInternational Union, United Automobile,Aircraft&Agricultural ImplementWorkers of America,UAW-AFL-CIO,Petitioner.CaseNo. 21-RC-7176.May 4,1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before I. W. Ein, ahearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provsions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersRodgers and Brown].137 NLRB No. 8.